UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act 1934 Date of Report (date of earliest event reported): July 25, 2011 MIMEDX GROUP, INC. (Exact name of registrant as specified in charter) Florida (State or other jurisdiction of incorporation) 000-52491 (Commission File Number) 26-2792552 (IRS Employer Identification No.) 811 Livingston Court SE, Suite B Marietta, GA (Address of principal executive offices) (Zip Code) (678) 384-6720 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Conditions. On July 25, 2011, MiMedx Group, Inc. issued a press release announcing its financial results for the second quarter.The release also announced that executives of the company would discuss these results with investors on a conference call broadcast over the World Wide Web and provided access information, date and time for the conference call.A copy of the press release is furnished herewith as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit 99.1Press release issued by MiMedx Group, Inc. dated July 25, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIMEDX GROUP, INC. Dated:July 25, 2011 By: /s/: Michael J. Senken Michael J. Senken, Chief Financial Officer
